       Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

RANDY SAENZ dba TEXAS PHILLY                  §
STATION MONSTER BURGER, and                   §
TEXAS PHILLY STATION, INC.                    §
                                              §
     Plaintiffs,                              §
                                              §            CASE NO. 6:20-cv-29
v.                                            §
                                              §
GREAT LAKES INSURANCE SE                      §
                                              §
     Defendant.                               §

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        Defendant GREAT LAKES INSURANCE SE (formerly known and incorrectly sued as

Great Lakes Reinsurance (UK) SE)(hereinafter “Defendant”), in a cause styled Randy Saenz, et

al. v. Great Lakes Insurance SE, et al. originally pending as Cause No. 19-11-25,006 in the 24th

Judicial District Court of DeWitt County, Texas, hereby respectfully files this Notice of Removal

of that cause to the United States District Court for the Southern District of Texas, Victoria

Division, while fully reserving all rights and defenses, and as grounds therefore would

respectfully show the Court as follows:

                           NATURE OF THE PENDING STATE CASE

        1.         On or about November 14, 2019, Plaintiffs Randy Saenz d/b/a Texas Philly

Station Monster Burger and Texas Philly Station, Inc. (“Plaintiffs”) filed a civil action styled

Randy Saenz, et al. v. Great Lakes Insurance SE, et al. under Cause No. 19-11-25,006 in the 24th

Judicial District Court of DeWitt County, Texas.
         Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 2 of 8



         2.       This case is an insurance dispute wherein Plaintiffs allege in their Original

Petition that the property located at 901 N. Esplanade, Cuero, Texas, 77954, and insured under a

policy issued by Defendant, sustained damage on or about August 26, 2017. Plaintiffs assert

causes of action against Defendant for, inter alia, breach of contract, violations of the Texas

Insurance Code, and breach of the duty of good faith and fair dealing.

         3.       Defendant has attached the documents required to be filed with this Notice of

Removal in compliance with Local Rule 81.1

                                                JURISDICTION

         4.       Pursuant to 28 U.S.C. §1441(a), Defendant removes this action to the District

Court of the United States for the Southern District of Texas, Victoria Division, because it is the

District and Division embracing the place where such action is pending. Additionally, this Court

has diversity jurisdiction, as shown below, because the proper parties to this action are citizens of

different countries and the amount in controversy exceeds $75,000.00, exclusive of interests and

costs.

A. Diversity of the Parties

         5.       Plaintiffs’ Original Petition confirms that Plaintiff Randy Saenz d/b/a Texas

Philly Station Monster Burger is a citizen of the State of Texas.2

         6.       Plaintiffs’ Original Petition confirms that Plaintiff Texas Philly Station, Inc. is a

Texas for-profit corporation.3




1
  Plaintiff’s Original Petition with proof of executed process, attached hereto as Exhibit “A;” all answers to
Plaintiff’s Original Petition, attached hereto as Exhibit “A1;” copy of the state court docket sheet, attached hereto as
Exhibit “B;” an index of matters being filed, attached hereto as Exhibit “C;” a list of all counsel of record, attached
hereto as Exhibit “D;” and a Civil Cover Sheet, attached hereto as Exhibit “E.”
2
  See Ex. A, at para. 2.
3
  See Ex. A, at para. 3.


                                                           2
       Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 3 of 8



        7.       Defendant Great Lakes is a Societas Europea incorporated in Germany and

registered with the commercial register of the local court of Munich under number HRB 230278.

Defendant’s registered office is at Königinstraße 107, 80802 Munich, Germany.

        8.       Plaintiffs also originally sued Defendants Austin Wright, Phillip Casey, The

Littleton Group-Eastern Division, Inc., and The Littleton Group-Western Division, Inc. (the

“Texas Defendants”), and alleged in their Original Petition that the Texas Defendants were

residents of or organized under the law of the State of Texas.4 However, as further shown below,

the Court must disregard the Texas Defendants’ citizenship because they were improperly joined

as Defendants in the first place, and because Plaintiffs have since voluntarily dismissed all of the

Texas Defendants from this action. Alternatively, when Plaintiffs nonsuited all causes of action

against the Texas Defendants on May 4, 2020, this action became removable pursuant to 28

U.S.C. 1446(b)(3) and thereafter Great Lakes timely removed this case. In either event, the

Texas Defendants’ consent to or participation in this removal is unnecessary. 5

        i. Improper Joinder of the Texas Defendants

        9.       Federal removal jurisdiction based on diversity cannot be defeated by the

presence of an improperly joined non-diverse defendant.6 Citizenship of an improperly joined

defendant is totally disregarded in determining the Court’s jurisdiction.7

        10.      The Fifth Circuit has recognized two ways to establish improper joinder of a non-

diverse defendant: “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of the

plaintiff to establish a cause of action against the non-diverse party in state court.”8 The test for


4
  See Exhibit A., at paras. 6-9.
5
  Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993).
6
  Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
7
  Myers v. Allstate Texas Lloyd's, 1:10-CV-172, 2011 WL 846083, at *5 (E.D. Tex. Mar. 8, 2011) (citing Smallwood
v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004)).
8
  Int'l Energy Ventures Mgmt., L.L.C. v. United Energy Group, Ltd., 818 F.3d 193, 205 (5th Cir. 2016) (quoting
Smallwood, 385 F.3d at 573).


                                                       3
       Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 4 of 8



the latter “is whether the defendant has demonstrated that there is no possibility of recovery by

the plaintiff against an in-state defendant, which stated differently means that there is no

reasonable basis for the district court to predict that the plaintiff might be able to recover

against an in-state defendant.”9 In the instant matter, Plaintiff is unable to establish a cause of

action against Snead as a matter of law.

        11.      As this lawsuit was filed in state court after September 1, 2017, it is subject to

Chapter 542A of the Texas Insurance Code.10 Section 542A.006 of the Texas Insurance Code,

entitled      “ACTION       AGAINST          AGENT;         INSURER   ELECTION       OF     LEGAL

RESPONSIBILITY,” provides that in an action to which Chapter 542A applies, “an insurer that

is a party to the action may elect to accept whatever liability an agent might have to the claimant

for the agent’s acts or omissions related to the claim by providing written notice to the

claimant.”11 Section 542A.006 further states that “[i]f a claimant files an action to which this

chapter applies against an agent and the insurer thereafter makes an election under Subsection (a)

with respect to the agent, the court shall dismiss the action against the agent with prejudice.”12

        12.      The term “agent,” as used in Section 542A.006 above, is defined by Section

542A.001 to mean “an employee, agent, representative, or adjuster who performs any act on

behalf of an insurer.”13 The Texas Defendants are “agents” as that term is used in Section

542A.006 and defined in Section 542A.001 because they are adjusters and adjusting firms that

were retained to and did adjust Plaintiff’s claim on behalf of Great Lakes. Incidentally, Plaintiff’s

Complaint clearly states that these individuals and entities were Great Lakes’ agents assigned to




9
  Id. (emphasis in original).
10
   See generally TEX. INS. CODE § 542A.
11
   See TEX. INS. CODE § 542A.006(a).
12
   See TEX. INS. CODE § 542A.006(c) (emphasis added).
13
   See TEX. INS. CODE § 542A.001(1).


                                                        4
       Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 5 of 8



adjust Plaintiff’s claim.14

        13.      On or about December 16, 2019, Great Lakes filed its Original Answer in the

state action wherein it elected to assume liability for the Texas Defendants pursuant to Section

542A.006(a).15 In its Answer in state court, Great Lakes specifically stated that it “hereby elects

under Section 542A.006(a) of the Texas Insurance Code to accept whatever liability [the Texas

Defendants] might have to Plaintiff for [their] acts or omissions related to the claim that forms

the basis of this action.”16

        14.      On May 4, 2020, Plaintiff voluntarily nonsuited all causes of action against the

adjusters and adjusting firms with prejudice,17 thereby dismissing them from the state court

action with prejudice and rendering the voluntary-involuntary rule inapplicable.18 Because a

nonsuit is effective immediately upon filing19 and Great Lakes has assumed liability for the

Texas Defendants pursuant to Texas law, there is no reasonable basis for this Court to predict

that Plaintiff might be able to recover against those Defendants, making Plaintiff’s joinder of

them to this lawsuit improper. As a result, this case should be removed to federal court. 20

        ii. 28 U.S.C. 1446(b)(3)

        15.      Alternatively, should the Court find that the case stated by the initial pleading is

not removable due to a lack of complete diversity—a conclusion Great Lakes does not

concede—this case nevertheless became removable upon Plaintiff’s voluntary nonsuit of all

causes of action asserted against the non-diverse Texas Defendants. In accordance with 28

U.S.C. 1446(b)(3), this case was then timely removed to this Court within 30 days after Plaintiff

14
   See Exhibit A, at paras. 23 and 34.
15
   See generally Exhibit A1, at pp. 1-2.
16
   Id., at para. 4.
17
   See Plaintiffs’ Notice of Nonsuit With Prejudice as to Certain Defendants, a true and correct copy of which is
attached hereto as Exhibit “A2” and incorporated by reference herein as if set forth verbatim.
18
   See TEX. INS. CODE § 542A.006(c)
19
   Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862-63 (Tex. 2010).
20
   See Int'l Energy Ventures 818 F.3d at 205.


                                                       5
           Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 6 of 8



filed its Motion for Nonsuit with Prejudice as to the Texas Defendants on May 5, 2020.

B.          Amount in Controversy

            16.       Plaintiffs’ Original Petition pleads that they seek “monetary relief exceeding

$200,000 but not more than $1,000,000.”21 As there is complete diversity of citizenship between

the parties, and the amount in controversy exceeds the jurisdictional minimum, removal of this

action to the United States for the Southern District of Texas, Victoria Division is therefore

proper under 28 U.S. Code § 1332(a).

                                          TIMING OF REMOVAL

            17.       As shown above, this case became removable upon Plaintiffs’ filing of their

Notice of Nonsuit as to the Texas Defendants on May 4, 2020. this Notice of Removal is filed

within 30 days of Defendant’s receipt of Plaintiffs’ Nonsuit pursuant to 28 U.S.C. §1446(b)(3),

and is filed less than one year after commencement of the action pursuant to 28 U.S.C. §1446(c),

this Notice is timely filed.

                         NOTICE TO ADVERSE PARTIES AND STATE COURT

            18.       As the removing party, Defendant will give Plaintiffs prompt written notice of

this Notice of Removal pursuant to 28 U.S.C. §1446(d).

            19.       Defendant will also file a copy of this Notice of Removal with the 24th Judicial

District Court of DeWitt County, Texas, where the state court action is currently pending, as

required by 28 U.S.C. §1446(d).

                                                  ANSWER

            20.       Defendant has filed a responsive pleading in the state court action, but will timely

file an Amended Answer to Plaintiffs’ suit in this Honorable Court in order to conform to the

Federal Rules of Civil Procedure.
21
     See id., at para. 11.


                                                       6
      Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 7 of 8



                                         JURY DEMAND

       21.     Defendant hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                 CONCLUSION AND PRAYER

       22.     In light of the foregoing, Defendant respectfully removes this civil action styled

Randy Saenz, et al. v. Great Lakes Insurance SE, et al. originally pending as Cause No. 19-11-

25,006 in the 24th Judicial District Court of DeWitt County, Texas.

       23.     Defendant prays for such other and further relief, both general and special, at law

and in equity, to which it may show itself justly entitled.

                                                      Respectfully submitted by,


                                                      /s/ Les Pickett
                                                      Les Pickett
                                                        “Attorney-in-Charge”
                                                        Federal I.D. No. 14306
                                                        State Bar No. 15980520
                                                      Jake Kauffman
                                                        Federal I.D. No. 2348262
                                                        State Bar No. 24080594

OF COUNSEL:
GALLOWAY, JOHNSON, TOMPKINS,
BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Telephone
(713) 599-0777 – Facsimile
ATTORNEYS FOR DEFENDANT.
GREAT LAKES INSURANCE SE




                                                  7
      Case 6:20-cv-00029 Document 1 Filed on 05/05/20 in TXSD Page 8 of 8



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of May 2020, a copy of the above and foregoing Notice
of Removal was filed electronically with the Clerk of Court using the CM/ECF system, which will
send a notice of electronic filing to all CM/ECF participants.

Hunter M. Klein
Robert D. Green
GREEN & KLEIN
440 Louisiana Street, Suite 1900
Houston, Texas 77002
Counsel for Plaintiffs

                                                     /s/ Jake Kauffman
                                                     Les Pickett
                                                     Jake Kauffman




                                                8
